Exhibit 10.7

 

LOAN AGREEMENT

 

Elk Funding, L.L.C.

c/o Starwood Capital Group Global, L.L.C.

591 West Putnam Avenue

Greenwich, CT  06830

(Hereinafter referred to as the “Lender”)

 

Golf Trust of America, L.P.

14 N. Adger’s Wharf

Charleston, South Carolina  29401

(Individually and collectively “Borrower”)

 

This Loan Agreement (“Agreement”) is entered into as of July 15, 2004, by and
between Lender and Borrower.

 

This Agreement applies to that certain loan (the “Loan”) from Lender to Borrower
in the amount of $2,000,000 evidenced by that certain Promissory Note A in the
amount of $700,000 and that certain Promissory Note B in the amount of
$1,300,000 each of even date herewith (“Note A” and “Note B” respectively and,
collectively, the “Note”).  The terms “Loan Documents” and “Obligations,” as
used in this Agreement, are defined in Note A and Note B, respectively.  Note A
is non-recourse to Borrower as provided therein and is secured by that certain
Assignment of Defense and Escrow Agreement (the “Assignment”) from Borrower to
Lender of even date herewith.  Notwithstanding anything contained in any Loan
Document to the contrary, Note B is full recourse to Borrower and is secured by
(i) the Assignment, and (ii) those certain two Mortgage, Assignment of Rents,
Security Agreement and Fixture Filing agreements executed by Borrower for the
benefit of Lender encumbering certain real and personal property known as the
Black Bear Golf Club and the Wekiva Golf Club as more particularly described
therein (collectively, the “Mortgage”).  A default under Note A shall constitute
a default under Note B and vice versa.

 

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Lender is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Lender and Borrower agree as
follows:

 

REPRESENTATIONS.  Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations:  Accurate Information.  All
information now and hereafter furnished to Lender is and will be materially
true, correct and complete.  Authorization; Non-Contravention.  The execution,
delivery and performance by Borrower of this Agreement and other Loan Documents
to which it is a party are within its power, have been duly authorized as may be
required and are the legal, binding, valid and enforceable obligations of
Borrower; and do not (i) contravene, or constitute (with or without the giving
of notice or lapse of time or both) a violation of any provision of applicable
law, a violation of the organizational documents of Borrower, or a default under
any agreement, judgment, injunction, order, decree or other instrument binding
upon or affecting Borrower, (ii) result in the creation or imposition of any
lien (other than the lien(s) created by the Loan Documents) on any of Borrower’s
assets, or (iii) give cause for the acceleration of any obligations of Borrower
to any

 

1

--------------------------------------------------------------------------------


 

other creditor.  Asset Ownership.  Borrower has good and marketable title to any
collateral.  Discharge of Liens and Taxes.  Borrower has duly filed, paid and/or
discharged all taxes or other claims that may become a lien on any collateral,
except to the extent that such items are being appropriately contested in good
faith and an adequate reserve for the payment thereof is being maintained. 
Compliance with Laws.  To its knowledge, Borrower is in material compliance in
all respects with all federal, state and local laws, rules and regulations
applicable to any collateral.  No Litigation.  There are no material pending or
threatened suits, claims or demands against Borrower that have not been
disclosed by Borrower.

 

AFFIRMATIVE COVENANTS.  Borrower agrees that from the date hereof and until
final payment in full of the Obligations, unless Lender shall otherwise consent
in writing, Borrower will:  Access to Books and Records.  Allow Lender, or its
agents, during normal business hours, access to the books, records and such
other documents related to any collateral as Lender shall reasonably require,
and allow Lender, at Borrower’s expense, to inspect, audit and examine the same
and to make extracts therefrom and to make copies thereof.  Compliance with
Other Agreements.  Comply with all terms and conditions contained in this
Agreement, and any other Loan Documents.  Estoppel Certificate.  Furnish, within
15 days after request by Lender, a written statement duly acknowledged of the
amount due under the Loan and whether offsets or defenses exist against the
Obligations.  Insurance.  Maintain adequate insurance coverage with respect to
any collateral against loss or damage of the kinds and in the amounts
customarily insured against by companies of established reputation engaged in
the same or similar businesses.  Maintain Properties.  Maintain, preserve and
keep any collateral in good repair, working order and condition, making all
replacements, additions and improvements thereto necessary for the proper
conduct of its business, unless prohibited by the Loan Documents.  Notice of
Default and Other Notices.  (a) Notice of Default.  Furnish to Lender
immediately upon becoming aware of the existence of any condition or event which
constitutes a Default (as defined in the Loan Documents) or any event which,
upon the giving of notice or lapse of time or both, may become a Default,
written notice specifying the nature and period of existence thereof and the
action which Borrower is taking or proposes to take with respect thereto.  (b)
Other Notices.  Promptly notify Lender in writing of (i) any material adverse
change with respect to collateral; and (ii) at least 30 days prior thereto, any
change in Borrower’s name or address as shown above, and/or any change in
Borrower’s structure.  Reports and Proxies.  Deliver to Lender, promptly, a copy
of all financial statements, reports, notices, and all regular or periodic
reports required to be filed by Borrower with any governmental agency or
authority.

 

NEGATIVE COVENANTS.  Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Lender shall otherwise consent in
writing, Borrower will not:  Default on Other Contracts or Obligations.  Default
on any material contract with or obligation when due with respect to any
collateral.  Government Intervention.  Permit the assertion or making of any
seizure, vesting or intervention by or under authority of any governmental
entity with respect to any collateral.  Judgment Entered.  Permit the entry of
any monetary judgment or the assessment against, the filing of any tax lien
against, or the issuance of any writ of garnishment or attachment against any
collateral.  Limitation on Transfer or Issuance of Membership Interests of
Borrower.  So long as any portion of the Loan remains outstanding, Golf Trust of
America, Inc. (“GTA”) shall not, directly or indirectly, transfer or otherwise
dispose of all or any part of its interest in Borrower, except that GTA (or its
wholly owned subsidiaries) may transfer their ownership interests in the
Borrower to a wholly controlled

 

2

--------------------------------------------------------------------------------


 

affiliate or wholly owned subsidiary of Borrower, or to a liquidating trust as
described in GTA’s proxy statement dated April 6, 2001.

 

ADVANCES.  The Loan shall be fully funded at closing and the proceeds of the
Loan shall be delivered to Borrower by federal wire transfer to the deposit
account referenced in the wiring instructions attached hereto as Exhibit A.

 

CONDITIONS PRECEDENT.  The obligations of Lender to make the loan and any
advances pursuant to this Agreement are subject to the following conditions
precedent:  Additional Documents.  Receipt by Lender of such additional
supporting documents as Lender or its counsel may reasonably request.

 

ASSIGNMENT.  Notwithstanding anything else contained in the Loan Documents, the
Loan and Loan Documents and the respective parties’ right, title, and interest
therein shall not be assigned by Lender or Borrower without the express written
consent of the other, which consent may be withheld in such other party’s sole
discretion, except (i) Lender may assign its right, title, and interest in the
Loan and Loan Documents to a wholly controlled affiliate or wholly owned
subsidiary of Lender without the consent of Borrower, and (ii) Borrower may
assign its right, title, and interest in the Loan and Loan Documents to a wholly
controlled affiliate or wholly owned subsidiary of Borrower, or to a liquidating
trust as described in GTA’s proxy statement dated April 6, 2001.

 

IN WITNESS WHEREOF, Borrower and Lender, on the day and year first written
above, have caused this Agreement to be executed under seal.

 

 

 

GOLF TRUST OF AMERICA, L.P.

 

 

 

 

 

 

 

 

By: GTA GP, Inc., its general partner

 

 

 

 

 

 

 

 

By:

 

/s/  W. Bradley Blair, II

 (SEAL)

 

Name: W. Bradley Blair, II

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

ELK FUNDING, L.L.C.

 

 

 

 

 

 

 

 

By:

 

/s/  Jerome Silvey

 

 

Its:

 

EVP

 

 

3

--------------------------------------------------------------------------------


 

PROMISSORY NOTE A

(Non-Recourse)

 

$700,000.00

 

July 15, 2004

 

Golf Trust of America, L.P.

14 N. Adger’s Wharf

Charleston, South Carolina  29401

(Hereinafter referred to as “Borrower”)

 

Elk Funding, L.L.C.

c/o Starwood Capital Group, L.L.C.

591 West Putnam Avenue

Greenwich, CT  06830

(Hereinafter referred to as “Lender”)

 

Borrower promises to pay to the order of Lender, in lawful money of the United
States of America, at its office indicated above or wherever else Lender may
specify, the sum of Seven Hundred Thousand and No/100 Dollars ($700,000.00) or
such sum as may be advanced and outstanding from time to time, with interest on
the unpaid principal balance at the rate and on the terms provided in this
Promissory Note A (including all renewals, extensions or modifications hereof,
this “Note”).

 

LOAN AGREEMENT.  This Note is subject to the provisions of that certain Loan
Agreement between Lender and Borrower of even date herewith, as modified from
time to time.

 

SECURITY.  Borrower has granted Lender a security interest in the collateral
described in that certain Assignment of Defense and Escrow Agreement (the
“Assignment”) from Borrower to Lender of even date herewith and is otherwise
non-recourse to Borrower as set forth below.

 

INTEREST RATE.  Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the prime rate of Bank of America, N.A., or its
successor in interest (as announced by Bank of America, N.A., or its successor
in interest, from time to time) plus 1.0%, as that rate may change from time to
time (“Interest Rate”).  The Interest Rate shall be compounded monthly but shall
be adjusted each month on the first business day of each month.

 

REPAYMENT TERMS.  Payments of interest shall accrue during the term of the Note
and all principal and accrued interest shall be due and payable on September 30,
2006 (the “Maturity Date”), subject to the extension described in the following
paragraph.

 

EXTENSION.  Provided that the closing date for the sale of Parcel F (as more
particularly described in that certain Parcel F Development Agreement recorded
in the public records for Pinellas County, Florida in O.R. Book 13496 at page
480) to Parcel F, L.L.C. is extended until

 

4

--------------------------------------------------------------------------------


 

December 31, 2006 or later, the Maturity Date shall be extended until
December 31, 2006 upon the request of the Borrower.

 

APPLICATION OF PAYMENTS.  Monies received by Lender from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal.  If any payment received by Lender under this
Note or other Loan Documents is rescinded, avoided or for any reason returned by
Lender because of any adverse claim or threatened action, the returned payment
shall remain payable as an obligation of all persons liable under this Note or
other Loan Documents as though such payment had not been made.

 

DEFINITIONS.  Loan Documents.  The term “Loan Documents”, as used in this Note
and the other Loan Documents, refers to the Loan Agreement, this Note, Note B,
the Mortgages, and the Assignment.  Obligations.  The term “Obligations”, as
used in this Note and with respect thereto in the other Loan Documents, refers
to any and all indebtedness and other obligations under this Note and all other
obligations under any other Loan Document(s) but specifically excludes any
obligations with respect to Promissory Note B.  Certain Other Terms.  All terms
that are used but not otherwise defined in any of the Loan Documents shall have
the definitions provided in the Uniform Commercial Code.

 

DEFAULT RATE.  In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101) between Borrower and Bank or its affiliates, shall
bear interest at the Interest Rate plus 5.0% (“Default Rate”).  The Default Rate
shall also apply from acceleration until the Obligations or any judgment thereon
is paid in full.

 

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Lender’s
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

 

USURY.  If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Lender in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

 

DEFAULT.  If any of the following occurs, a default (“Default”) under this Note
shall exist:  Nonpayment; Nonperformance.  The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents after written notice or a 15 day cure period (90 days in the case of a
non-monetary Default).  False Warranty.  A warranty or representation made or
deemed made in the Loan Documents or furnished Lender in connection with the
loan evidenced by this Note proves materially false, or if of a continuing
nature, becomes materially false.  Cessation; Bankruptcy.  The death of,
appointment of a guardian for, dissolution of, termination of existence of, loss
of good standing status by,

 

5

--------------------------------------------------------------------------------


 

appointment of a receiver for, assignment for the benefit of creditors of, or
commencement of any bankruptcy or insolvency proceeding by or against Borrower,
its Subsidiaries or Affiliates, if any, or any general partner of or the
holder(s) of the majority ownership interests of Borrower, or any party to the
Loan Documents.  Default Under Note B.  Any uncured default under Note B.

 

REMEDIES UPON DEFAULT.  If a Default occurs under this Note or any Loan
Document, Lender may at any time thereafter, take the following actions:  Lender
Lien.  Foreclose its security interest or lien against the collateral. 
Acceleration Upon Default.  Accelerate the maturity of this Note whereupon this
Note and the accelerated Obligations shall be immediately due and payable;
provided, however, if the Default is based upon a bankruptcy or insolvency
proceeding commenced by or against Borrower or any guarantor or endorser of this
Note, all Obligations shall automatically and immediately be due and payable. 
Cumulative.  Exercise any rights and remedies as provided under the Note and
other Loan Documents, or as provided by law or equity.

 

RECOURSE.  Notwithstanding anything contained herein or in any Loan Document to
the contrary, this Note shall be non-recourse to the Borrower except as
specifically set forth in Schedule A.

 

WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Lender.  No waiver by Lender of any Default shall operate as a waiver
of any other Default or the same Default on a future occasion.  Neither the
failure nor any delay on the part of Lender in exercising any right, power, or
remedy under this Note and other Loan Documents shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

 

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.  Further, each agrees that Lender may
(i) extend, modify or renew this Note or make a novation of the loan evidenced
by this Note, and/or (ii) grant releases, compromises or indulgences with
respect to any collateral securing this Note, or with respect to any Borrower or
other person liable under this Note or any other Loan Documents, all without
notice to or consent of each Borrower and other such person, and without
affecting the liability of each Borrower and other such person; provided, Lender
may not extend, modify or renew this Note or make a novation of the loan
evidenced by this Note without the consent of the Borrower, or if there is more
than one Borrower, without the consent of at least one Borrower; and further
provided, if there is more than one Borrower, Lender may not enter into a
modification of this Note which increases the burdens of a Borrower without the
consent of that Borrower.

 

MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns.  Neither
Borrower nor Lender shall assign their respective rights and interest hereunder
without the prior written consent of the other, and any

 

6

--------------------------------------------------------------------------------


 

attempt by either to assign without the other’s prior written consent is null
and void.  Applicable Law; Conflict Between Documents.  This Note and, unless
otherwise provided in any other Loan Document, the other Loan Documents shall be
governed by and construed under the laws of the state of Florida without regard
to that state’s conflict of laws principles.  If the terms of this Note should
conflict with the terms of any Loan Documents or the terms of this Note shall
control.  Jurisdiction.  Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state of Florida.  Severability.  If any provision of this
Note or of the other Loan Documents shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note or other such document. 
Notices.  Any notices required hereunder shall be sufficiently given, if in
writing and mailed or delivered to the address shown above or such other address
as may be specified in writing from time to time.  In the event that Borrower
changes Borrower’s address at any time prior to the date the Obligations are
paid in full, Borrower agrees to promptly give written notice of said change of
address by registered or certified mail, return receipt requested, all charges
prepaid.  Plural; Captions.  All references in the Loan Documents to Borrower,
guarantor, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term “person” shall mean any
individual, person or entity.  The captions contained in the Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of the Loan Documents.  Advances.  Lender may, in its sole discretion, make
other advances which shall be deemed to be advances under this Note, even though
the stated principal amount of this Note may be exceeded as a result thereof. 
Fees and Taxes.  Borrower shall promptly pay all documentary, intangible
recordation and/or similar taxes on this transaction whether assessed at closing
or arising from time to time.  LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF,
AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES.  EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.

 

WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND LENDER BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY

 

7

--------------------------------------------------------------------------------


 

PARTY WITH RESPECT HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO
ACCEPT THIS NOTE.  EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL
SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES
BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR
AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS NOTE.

 

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

 

PLACE OF EXECUTION AND DELIVERY.  Borrower hereby certifies that this Note and
the Loan Documents were executed in the State of Florida and delivered to Lender
in the State of Florida.

 

 

 

Taxpayer Identification Number:  58-22888961

 

 

 

GOLF TRUST OF AMERICA, L.P.

 

 

 

By: GTA GP, Inc., its general partner

 

 

 

 

 

By:

/s/  W. Bradley Blair, II

 

 

Name:  W. Bradley Blair, II

 

Title: President and CEO

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Carve-Out Acts

 

This Note shall be recourse to Borrower to the extent set forth more
particularly below in the event of the occurrence of the following actions by
the Borrower, or its affiliates, which are referred to herein as the “Limited
Recourse Acts”:  (A) fraud or willful misconduct of Borrower or its affiliates
the Premises (as defined in the Mortgage), (B) damage or destruction of Premises
caused by Borrower or its affiliates, (C) failure to use any proceeds of the
Premises which are, at the time of receipt, required for the payment of debt
service, and/or the payment of amounts which are then due and payable to the
Lender, to the extent of the loss suffered by Lender therefrom; (D)
misappropriation of condemnation or insurance proceeds, or other funds or
similar proceeds from the Premises, to the extent of the loss suffered by Lender
therefrom; (E) failure to pay real estate taxes or to make sufficient funds
available through escrow to pay real estate taxes related to the Premises,
before they become delinquent, to the extent of the loss suffered by Lender
therefrom; (F) the removal of any material personal Premises, fixtures and
equipment from the Premises by or on behalf of Borrower and the failure to
replace same with items of the same utility and the same or greater value, to
the extent of the loss suffered by Lender therefrom; (G) [Reserved]; (H) if, in
the event of default by Borrower, the Lender notifies Borrower that Borrower or
any other party is taking actions, other than pursuant to Borrower’s or such
party’s rights under the Loan Documents or at law, solely for the purpose of
hindering impairing or delaying the legitimate exercise by the Lender of its
rights and remedies under the Loan Documents and such actions are not stopped or
rescinded within ten (10) days after the date of such notice, to the extent of
the loss suffered by Lender therefrom.

 

Unless cured within the period provided below, if any, Note A shall be full
recourse to Borrower for the unpaid balance of the Loan, plus all accrued and
unpaid interest thereon, for the following “Full Recourse Acts”:

 

(1)                                  the filing of voluntary bankruptcy by the
Borrower.

 

(2)                                  the sale, transfer conveyance or, the
further encumbrance of the Premises, without the consent of the Lender as
required under the Lender Loan Documents, except for a transfer of assets to a
wholly controlled affiliate or wholly owned subsidiary of Borrower, or to a
liquidating trust as described in GTA’s proxy statement dated April 6, 2001.

 

(3)                                  Borrower aiding, acquiescing or abetting in
the filing of an involuntary bankruptcy against Borrower.

 

(4)                                  a transfer, directly or indirectly, in
GTA’s ownership interests of Borrower during the term of the Loan, without the
Lender’s prior consent to the extent required under the Loan Documents, except
that GTA may transfer its ownership interest in Borrower to a wholly controlled
affiliate or wholly owned subsidiary of Borrower, or to a liquidating trust as
described in GTA’s proxy statement dated April 6, 2001.

 

9

--------------------------------------------------------------------------------


 

(5)                                  criminal activity of Borrower, or its
affiliates.

 

The Limited Recourse Acts and the Full Recourse Acts are collectively referred
to herein as the “Carve Out Acts”.  The personal liability of Borrower for
Limited Recourse Acts or Full Recourse Acts as set forth above shall also
include reasonable attorneys’ fees and costs of enforcement and collection.

 

10

--------------------------------------------------------------------------------


 

PROMISSORY NOTE B

 

$1,300,000.00

 

July 15, 2004

 

Golf Trust of America, L.P.

14 N. Adger’s Wharf

Charleston, South Carolina  29401

(Hereinafter referred to as “Borrower”)

 

Elk Funding, L.L.C.

c/o Starwood Capital Group, L.L.C.

591 West Putnam Avenue

Greenwich, CT  06830

(Hereinafter referred to as “Lender”)

 

Borrower promises to pay to the order of Lender, in lawful money of the United
States of America, at its office indicated above or wherever else Lender may
specify, the sum of One Million Three Hundred Thousand and No/100 Dollars
($1,300,000.00) or such sum as may be advanced and outstanding from time to
time, with interest on the unpaid principal balance at the rate and on the terms
provided in this Promissory Note A (including all renewals, extensions or
modifications hereof, this “Note”).

 

LOAN AGREEMENT.  This Note is subject to the provisions of that certain Loan
Agreement between Lender and Borrower of even date herewith, as modified from
time to time.

 

SECURITY.  Borrower has granted Lender a security interest in the collateral
described in (i) those certain two Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing agreements from Borrower to Lender of even date
herewith, and (ii) that certain Assignment of Defense and Escrow Agreement (the
“Assignment”) from Borrower to Lender of even date herewith.

 

INTEREST RATE.  Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the prime rate of Bank of America, N.A., or its
successor in interest (as announced by Bank of America, N.A., or its successor
in interest, from time to time) plus 1.0%, as that rate may change from time to
time (“Interest Rate”).  The Interest Rate shall be compounded monthly but shall
be adjusted each month on the first business day of each month.

 

REPAYMENT TERMS.  Payments of interest shall accrue during the term of the Note
and all principal and accrued interest shall be due and payable on September 30,
2006 (the “Maturity Date”); provided, however, payments of principal and accrued
interest shall be due in the form of Release Fees during the term of the Note as
provided in Section 26 of each Mortgage; and provided, further that Borrower
shall be entitled to the benefit of the Forgiven Principal Balance (defined in
the following paragraph), subject to the terms provided in the following
paragraph.

 

11

--------------------------------------------------------------------------------


 

PRINCIPAL DEBT FORGIVENESS.  If during the term of this Note there has been no
Default which has not be cured by Borrower or which is expressly waived by
Lender in writing, upon Borrower’s satisfaction of the balance of the Note (less
the amount of the Forgiven Principal Balance set forth herein) on the Maturity
Date (or sooner in the event of a prepayment), Lender agrees to forgive
$121,712.50 of principal of the final payment of the Note (“Forgiven Principal
Balance”), whether the Note is prepaid or paid at maturity.  The Forgiven
Principal Balance constitutes the mortgage tax applicable to be paid on the
existing outstanding mortgage loan balance ($78,975,000.00) of that certain loan
from Golf Trust of America, L.P. to Golf Host Resorts, Inc., an affiliate of the
Lender.  This mortgage tax equals $243,425.00 and each of Borrower and Golf Host
Resorts, Inc. agrees to be responsible for payment of half of this amount, or
$121,712.50, as of the date of this Note.

 

APPLICATION OF PAYMENTS.  Monies received by Lender from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal.  If any payment received by Lender under this
Note or other Loan Documents is rescinded, avoided or for any reason returned by
Lender because of any adverse claim or threatened action, the returned payment
shall remain payable as an obligation of all persons liable under this Note or
other Loan Documents as though such payment had not been made.

 

DEFINITIONS.  Loan Documents.  The term “Loan Documents”, as used in this Note
and the other Loan Documents, refers to the Loan Agreement, this Note, Note A,
the Mortgages and the Assignment.  Obligations.  The term “Obligations”, as used
in this Note and with respect thereto in the other Loan Documents, refers to any
and all indebtedness and other obligations under this Note and all other
obligations under any other Loan Document(s) but specifically excludes any
obligations with respect to Promissory Note A.  Certain Other Terms.  All terms
that are used but not otherwise defined in any of the Loan Documents shall have
the definitions provided in the Uniform Commercial Code.

 

DEFAULT RATE.  In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101) between Borrower and Bank or its affiliates, shall
bear interest at the Interest Rate plus 5.0% (“Default Rate”).  The Default Rate
shall also apply from acceleration until the Obligations or any judgment thereon
is paid in full.

 

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Lender’s
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

 

USURY.  If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Lender in excess of such rate shall be applied

 

12

--------------------------------------------------------------------------------


 

to principal and then to fees and expenses, or, if no such amounts are owing,
returned to Borrower.

 

DEFAULT.  If any of the following occurs, a default (“Default”) under this Note
shall exist:  Nonpayment; Nonperformance.  The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents after written notice or a 15 day cure period (90 days in the case of a
non-monetary Default).  False Warranty.  A warranty or representation made or
deemed made in the Loan Documents or furnished Lender in connection with the
loan evidenced by this Note proves materially false, or if of a continuing
nature, becomes materially false.  Cessation; Bankruptcy.  The death of,
appointment of a guardian for, dissolution of, termination of existence of, loss
of good standing status by, appointment of a receiver for, assignment for the
benefit of creditors of, or commencement of any bankruptcy or insolvency
proceeding by or against Borrower, its Subsidiaries or Affiliates, if any, or
any general partner of or the holder(s) of the majority ownership interests of
Borrower, or any party to the Loan Documents.  Default Under Note A.  Any
uncured default under Note A.

 

REMEDIES UPON DEFAULT.  If a Default occurs under this Note or any Loan
Document, Lender may at any time thereafter, take the following actions:  Lender
Lien.  Foreclose its security interest or lien against the collateral. 
Acceleration Upon Default.  Accelerate the maturity of this Note whereupon this
Note and the accelerated Obligations shall be immediately due and payable;
provided, however, if the Default is based upon a bankruptcy or insolvency
proceeding commenced by or against Borrower or any guarantor or endorser of this
Note, all Obligations shall automatically and immediately be due and payable. 
Cumulative.  Exercise any rights and remedies as provided under the Note and
other Loan Documents, or as provided by law or equity.

 

WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Lender.  No waiver by Lender of any Default shall operate as a waiver
of any other Default or the same Default on a future occasion.  Neither the
failure nor any delay on the part of Lender in exercising any right, power, or
remedy under this Note and other Loan Documents shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

 

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.  Further, each agrees that Lender may
(i) extend, modify or renew this Note or make a novation of the loan evidenced
by this Note, and/or (ii) grant releases, compromises or indulgences with
respect to any collateral securing this Note, or with respect to any Borrower or
other person liable under this Note or any other Loan Documents, all without
notice to or consent of each Borrower and other such person, and without
affecting the liability of each Borrower and other such person; provided, Lender
may not extend, modify or renew this Note or make a novation of the loan
evidenced by this Note without the consent of the Borrower, or if there is more
than one Borrower, without the consent of at least one Borrower; and further
provided, if there is more than one Borrower,

 

13

--------------------------------------------------------------------------------


 

Lender may not enter into a modification of this Note which increases the
burdens of a Borrower without the consent of that Borrower.

 

MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns.  Neither
Borrower nor Lender shall assign their respective rights and interest hereunder
without the prior written consent of the other, and any attempt by either to
assign without the other’s prior written consent is null and void.  Applicable
Law; Conflict Between Documents.  This Note and, unless otherwise provided in
any other Loan Document, the other Loan Documents shall be governed by and
construed under the laws of the state of Florida without regard to that state’s
conflict of laws principles.  If the terms of this Note should conflict with the
terms of any Loan Documents or the terms of this Note shall control. 
Jurisdiction.  Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state of Florida.  Severability.  If any provision of this
Note or of the other Loan Documents shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note or other such document. 
Notices.  Any notices required hereunder shall be sufficiently given, if in
writing and mailed or delivered to the address shown above or such other address
as may be specified in writing from time to time.  In the event that Borrower
changes Borrower’s address at any time prior to the date the Obligations are
paid in full, Borrower agrees to promptly give written notice of said change of
address by registered or certified mail, return receipt requested, all charges
prepaid.  Plural; Captions.  All references in the Loan Documents to Borrower,
guarantor, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term “person” shall mean any
individual, person or entity.  The captions contained in the Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of the Loan Documents.  Advances.  Lender may, in its sole discretion, make
other advances which shall be deemed to be advances under this Note, even though
the stated principal amount of this Note may be exceeded as a result thereof. 
Fees and Taxes.  Borrower shall promptly pay all documentary, intangible
recordation and/or similar taxes on this transaction whether assessed at closing
or arising from time to time.  LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF,
AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES.  EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.

 

14

--------------------------------------------------------------------------------


 

WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND LENDER BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO ACCEPT THISNOTE. 
EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS NOTE.

 

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

 

PLACE OF EXECUTION AND DELIVERY.  Borrower hereby certifies that this Note and
the Loan Documents were executed in the State of Florida and delivered to Lender
in the State of Florida.

 

 

 

Taxpayer Identification Number:  58-22888961

 

 

 

GOLF TRUST OF AMERICA, L.P.

 

 

 

By: GTA GP, Inc., its general partner

 

 

 

 

 

By:

/s/  W. Bradley Blair, II

 

 

Name:  W. Bradley Blair, II

 

Title: President and CEO

 

15

--------------------------------------------------------------------------------